Citation Nr: 9907791	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability.  

2. Entitlement to an increased rating for a right hilar 
enlargement disorder.  

3.  Entitlement to service connection for a tinnitus 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

Records associated with the veteran's claims folder indicate 
that he had over four years of active duty service, with a 
second period of service from May 1972 to June 1975.  

The veteran appears to claim that he also has hip and back 
disorders related to his left knee disorder, and disorders of 
his stomach, eyes, ears, head, as well as residuals from 
tuberculosis that should be service-connected.  As these 
issues have not been adjudicated, they are not before the 
Board and are referred to the RO for the appropriate action.  

In addition, although the veteran appears to argue that he 
has a hip disorder on his substantive Notice of Disagreement 
(NOD) dated June 1998 (which he submitted on a VA Form 9), he 
did also specifically state that the "right hilar 
enlargement was not evaluated."  Although he seemed to 
subsequently confuse this disorder with complaints of a hip 
disorder, given his statement of disagreement with the non-
evaluation of his right hilar enlargement, the Board 
determines that this statement suffices as a substantive NOD 
with regard to that issue.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998) and 38 C.F.R. § 3.103(a) (1998), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).

The veteran originally requested a central office hearing 
before a Member of the Board of Veterans' Appeals sitting in 
Washington, D.C.  However, he subsequently informed the RO 
that he was unable to appear at that hearing due to a medical 
condition, withdrew that request, and instead requested a 
hearing at the RO, before a Member of the Board, utilizing 
videoconferencing techniques. 

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
video-conference hearing at the RO before 
a Member of the Board of Veterans' 
Appeals, notify the veteran of the 
hearing, and ask him whether he agrees to 
waive his right to an "in-person" 
hearing.  


The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 1991 & 1998), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 3 -


